DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                         Status of claims
	Claims 1, 5-13, 17-19 and 22 as amended on 6/16/2022 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-13, 17-19 and 22 as amended remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asenjo et al. (“Microbial conversion of methane into poly-beta-hydroxybutyrate (PHB): growth and intracellular product accumulation in a type II methanotroph”. J. Ferment. Technol., 1986, Vol. 64, No. 4, pages 271-278) and Wendlandt et al (“The potential of methane-oxidizing bacteria for applications in environmental biotechnology”. Eng. Life Sci., 2010, No. 2, pages 87-102). 
The cited reference by Asenjo et al teaches microbial conversion of methane into poly-beta-hydroxybutyrate (PHB) by methanotrophic microorganisms. In particular, the cited reference discloses a culture of methanotrophic microorganism Methylocystis parvus with intracellular PBH content about 70% by weight (see abstract). The cited references also teaches that PHB accumulation in methanotrophic microorganisms depends on several conditions and that it can be increased by selecting a particular biological species (page 274, col. 2, par. 1), by imposing nitrogen limitation (abstract), by increasing age of inoculum (table 1), by increasing period of time for accumulation of PHA in biomass (page 274, col. 2, par. 1), etc.
In addition , the cited reference by Wendlandt also teaches that PHB or PHA accumulation in methanotrophic microorganisms in increased by various conditions including excess of carbon nutrient source and deficiency of non-carbon nutrient sources including nitrogen, phosphorous, sulfur, Fe,  etc. (page 96-97). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify and/or to adjust culture conditions of methanotrophic microorganisms capable to produce PHA with a reasonable expectation of success in providing cultures of methanotrophic microorganisms having intracellular PHA concentration greater than 70% or greater than 95-95% because prior art teaches and suggests that various conditions including excess of carbon source, deficiency of non-carbon nutrient sources, increasing age of inoculum, increasing period of time for accumulation of PHA in biomass as well as selection of most beneficial biological species provides for increasing of PHA accumulation. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
	As applied to claims 7-12 and 22: the cited reference by Asenjo clearly teaches the use of methane as a carbon-containing gas that is a source of carbon for PHA/PHB production as well as carbon dioxide gas that is involved in biosynthesis of PHA/PHB (page 274, col.1, equation 6). With respect to claim-recited “PHA-reduced biomass as a source of carbon” it is noted that specification defines content of this claimed carbon source as being carbon dioxide or methane (par. 0108 of PG publication). In alternative, it is not a carbon source of methanotrophic microorganisms of pending claims but for autotrophic  microorganism (par. 0187 of PG publication) which is not recited in the claims as a component of the claimed composition. 
	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-13, 17-19 and 22 as amended remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or a natural phenomenon without significantly more. 
The claims recite a composition with methanotrophic microorganism(s) having intracellular PBH content 85% by weight and more. 
The methanotrophic microorganisms capable to accumulate intracellular PHB are natural bacteria and the amounts of accumulated PHA are regulated by their natural biological function or by a natural phenomenon as a natural microbial response to surrounding conditions.  The as-filed specification does not describe the claimed microorganisms as genetically engineered bacteria. Therefore, as a whole claimed product is a product of nature and/or a natural phenomenon without significantly more.
This judicial exception is not integrated into a practical application because claimed natural components do not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function. 
Response to Arguments
Applicant's arguments filed on 6/16/2022 have been fully considered but they are not all found persuasive.
Claim rejection under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US 7,579,176 (Herrema et al) has been withdrawn because the cited document does not explicitly disclose a composition with methanotrophic microorganism(s) having intracellular PBH content greater than 85% by weight as recited in the presently amended claims.
With regard to claim rejection under 35 USC § 103 Applicant argues that the cited references do not teach or suggest a culture of methanotrophic microorganism with PHA content more than 68% and they do not teach and/or suggest manipulations of culture conditions that would lead to the claimed amounts of PHA (response pages 5-6).
In particular, with regard to the teaching by Asenjo applicants appear to argue (response page 5, par. 1) that the cited reference teaches away from a condition of nitrogen limitation as intended for higher PHB accumulation because it describes some higher amount of PHB at 20% nitrogen versus 10% nitrogen (pages 274-275, and figures 1-2). This is not found true and convincing because the particular embodiment cited by Applicants actually teaches that the timing of exposure of cell culture to nitrogen limiting condition is critical and that  conditions of nitrogen limitation are beneficial for the late grown stage of PHA synthesis and accumulation but not for the earlier growth stage including inoculum.  The cited reference by Asenjo clearly teaches and acknowledges that nitrogen limitation is used to limit cell protein synthesis and to increase PHB accumulation (abstract and page 274, col. 2, par. 2, first 4 lines). Moreover, the cited reference also teaches that selection of a strain or of a species is important.  However, the claimed product is generic with regard to strain or species of methanotrophic microorganism. The claimed product  is not limited by any conditions and culture manipulations.
In particular, with regard to the teaching by Wendlandt applicants argue that the disclosed specific amounts of PHB in the methanotrophic culture are lower then the claimed amounts even when nutrients including phosphorus or sulfur are applied and, thus, it does not suggest manipulations of conditions for PHB accumulation (response page 6, par. 1) . This argument is not found persuasive because specific amounts depend on multiple specific conditions. The claimed product  is not limited by any conditions and culture manipulations. The teaching by Wendlandt is relied upon for the explicit teaching that PHB accumulation can be optimized by various culture condition including different nutrient deficiencies. 
Both cited references clearly teach and suggest various manipulations of culture conditions for methanotrophic microorganisms (including imposing excess of carbon source and nitrogen limitation, increasing age of inoculum, increasing period of time for accumulation of PHA in biomass, applying various concentrations of phosphate, sulfur and copper) lead to a greater accumulation of PHB (Asenjo and Wendlandt)). Thus, the cited references are in the same field of endeavor and they seek to solve the same problems as the instant application and claims such as to provide for enhanced accumulation of storage PHA in microbial biomass by manipulation of various culture conditions. Therefore, one of skill in the art is free to apply and to optimize culture conditions through routine experimentation with a reasonable expectations to achieve higher PHA content in microbial biomass. 
With regard to claim rejected under 35 U.S.C. 101 Applicant argues that the claimed product is not a natural product as result of specific manipulations that lead to accumulation of PHA (response pages 6-8).
The argument is not found persuasive because the pending claims do not describe any culture condition manipulations and the claimed culture of “methanotrophic microorganisms” is generic. It is known that enzyme methane monooxygenase (MMO) is universally found in methanotrophs as evidenced by Bourne (page 3802, col.1, lines 8-9). Thus, accumulation of PHA in methanotrophic cultures is regulated by their natural biological function or by a natural phenomenon as a natural microbial response to surrounding conditions including excess of carbon nutrient source (methane as a natural gas) and/or deficiencies of natural non-carbon nutrients including nitrogen, phosphorous, sulfur, etc. as acknowledged by Wendlandt (page 96, col. 2, par. 3). 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 4, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653